Citation Nr: 9909672	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a fracture of the right humerus with 
axillary nerve palsy.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
post-operative residuals of a fracture of the right humerus 
with axillary nerve palsy with an evaluation of 20 percent.
REMAND

The veteran contends that his service-connected post-
operative residuals of a fracture of the right humerus with 
axillary nerve palsy are more disabling than evaluated by the 
original RO rating decision in November 1996.  He asserts 
that he has sore and tender scars and numbness and tingling 
in the right arm and shoulder, which are not adequately 
compensated for in the 20 percent rating.  As a preliminary 
matter, it is noted that the veteran's claim is a well-
grounded claim in that it alleges his symptoms warrant a 
higher evaluation than that granted by the RO in the initial 
rating decision.  See Fenderson v. West, No. 96-947 at 14 
(U.S. Vet. App. Jan. 20, 1999).  A summary of the relevant 
medical evidence follows.

Service medical records reflect that the veteran sustained a 
compound fracture of the right humerus and received surgical 
repair thereof in August 1985.  An electromyography (EMG) in 
January 1986 was reported to show almost complete axillary 
nerve palsy of the right arm.  

The veteran underwent a VA compensation examination in 
December 1995.  It was noted that he was right-handed.  His 
right arm complaints included periodic pain and numbness.  
Physical examination of the right shoulder revealed crepitus, 
decreased muscle tone, and atrophy of the right pectoralis 
major superiorly to the axilla, but the right shoulder was 
determined to be stable.  He had resistance strength of 5/5 
in both shoulders.  His deltoid, biceps and triceps muscles 
were hard tone and smooth with 5/5 muscle strength 
bilaterally.  He had no muscle herniation and no adhesions.  
The veteran was able to achieve abduction and flexion of 150 
degrees bilaterally, and rotation, internal and external of 
90 degrees bilaterally.  His sensation to pinprick was good 
and symmetrical in all areas except for an approximately one-
inch area, five inches below the right humerale head.  He had 
three healed surgical scars with keloid, which were all 
mildly tender without adhesions or hernia.  A January 1996 X-
ray of the shoulder and humerus confirmed the presence of an 
old healed fracture at the junction of the proximal and 
middle thirds of the humerus.  A screw was noted extending 
from the inferior aspect of the glenoid to the base of the 
coracoid process.

The RO rated the veteran's right shoulder condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5202 and 38 C.F.R. § 4.73, 
Code 5303 (1998).  The veteran sustained a fracture of the 
humerus with some axillary nerve involvement.  The latter 
code pertains to muscle injuries, and the RO failed to 
consider the applicable diagnostic code for the axillary 
nerve injury.  See 38 C.F.R. § 4.124a.  Moreover, while the 
VA general medical examiner in December 1995 made reference 
to a neurological examination, it is apparent that the 
veteran did not undergo such examination as there is no 
report of a neurological examination in the claims file.  
While the medical examiner did include some neurological 
findings, it was not a complete neurological evaluation, 
particularly considering the veteran's history of right 
axillary nerve involvement and the EMG findings noted in 
1985.  

Given the number of years that have elapsed since the last VA 
compensation examination, the absence of a recent 
neurological evaluation, and the veteran's claim of increased 
disablement, the Board finds that a remand is required so 
that the veteran may be afforded VA orthopedic and 
neurological examinations for the purpose of determining the 
current degree of severity of his post-operative residuals of 
a fracture of the right humerus with axillary nerve palsy.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991).  In further support of the need for a 
more current and thorough examinations, the Board notes that 
the 1995 VA examination did not include all relevant clinical 
findings pertaining to the right shoulder, including the 
presence or absence of painful motion and muscle fatigue.  
That is, the VA examination report does not answer some of 
the points raised in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which requires that functional loss be fully portrayed.  It 
is essential that the examination adequately portray the 
degree of functional loss.  38 C.F.R. §§ 4.40, 4.45 (1998); 
DeLuca, supra.

The RO should also determine if there are any additional 
medical records available relating to evaluation and 
treatment in recent years for the veteran's service-connected 
post-operative residuals of a fracture of the right humerus 
with axillary nerve palsy; all relevant treatment records 
should be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his service-
connected post-operative residuals of a 
fracture of the right humerus with 
axillary nerve palsy since December 1995.  
The RO should then secure copies of all 
identified records and associate them 
with the claims folder.  38 C.F.R. § 
3.159 (1998).

2.  Following the above, the veteran 
should be scheduled for VA orthopedic and 
neurological examinations (or, if the 
veteran is still residing in Germany, 
arrange for VA fee-basis examinations) to 
determine the current severity of his 
service-connected post-operative 
residuals of a fracture of the right 
humerus with axillary nerve palsy.  The 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for their review in conjunction with the 
examinations.  

The orthopedic examination should include 
complete range of motion studies of the 
right shoulder and any other tests that 
are deemed necessary.  The orthopedic 
examiner should also determine whether 
the right arm exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis, due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  The 
examiner should also provide a full 
description of the veteran's surgical 
scars of the right arm, including whether 
any of them are objectively tender or 
painful. 

The neurological examiner, after 
reviewing the relevant medical records, 
including the report of the 1985 EMG 
noted above, must address the veteran's 
right axillary nerve palsy and indicate 
any degree of secondary neurological 
impairment that may be present (i.e., 
mild, moderate or severe incomplete 
paralysis).  All indicated tests should 
be performed.  

3.  After completion of the above 
development, the appellant should be 
given the full opportunity to supplement 
the record, if desired.  The RO should 
then readjudicate the issue of 
entitlement to a rating in excess of 20 
percent for post-operative residuals of a 
fracture of the right humerus with 
axillary nerve palsy.  The RO must 
consider all applicable rating criteria, 
including 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201 and 5202; 38 C.F.R. §§ 4.40, 
4.45; and 38 C.F.R. § 4.124a (the 
appropriate code for right axillary nerve 
injury); and DeLuca, supra.  If the claim 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The veteran is 
hereby informed that he has a right to present any additional 
evidence or argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The Board intimates no factual or legal 
opinion as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until he is 
notified. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






